Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of EC Development, Inc. (the “Company”) on Form 10-Q for the first quarter ending March 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Eugene A. Estep, Chief Executive Officer and I, Randy Edgerton, Chief Financial Officer, of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 14, 2012 By: /s/ Eugene A. Estep Name: Eugene A. Estep Title: President and Chief Executive Officer Date: May 14, 2012 By: /s/Randy Edgerton Name: Randy Edgerton Title: Chief Financial Officer
